Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claim(s)
Claims 1 have been examined. Claims 1-3, 5-14, 17, 19-24 have been amended.. Claims 4, 15-16, 18 previously have been cancelled. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 5-14, 17, 19, 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sillay et al. (US. 20140257047A1 hereinafter Sillay) in view of Han et al. (US 20170357760A1) and further in view of Allen et al. (US. 20140283097A1 hereinafter Allen)

With respect to claim 1, Sillay teaches  Method of using medical data related to patients suffering a given disease, comprising:  
gathering (6) medical data related to patients suffering said given disease, from different hospital databases (65 to 68) storing under different data formats said medical data within non-anonymized files (‘047; Para 0006: By disclosure, Sillay describes data sources include multiple medical providers, caregivers, and individuals diagnosed with a disease, and each source typically utilizes a different data store, implying possibly different fields, formats, access methods; Para 0158: By disclosure, Sillay describes the system a state, which is determined by the totality of the stored individual with disease-related data, and implements a method to select a subset of the data for further processing (cohort data) based upon one or more criteria such as the age, gender, ethnicity, geographic location, disease status, treatment or treatments applied, service provider(s), services rendered, participation in a program, duration and type(s) of data stored, devices or protocols used to gather data, and time(s) or time interval(s) for diagnosis, treatment, or participatio); Para 0194: Sillay further discloses medical record systems and paper-based and off-line record systems and to facilitate the exchange of data between hospitals, clinics, public entities, private foundations, insurers, vendors, sponsors, and other interested parties through a individual with disease avadavat system linking home measurements, recording, diary, and community and support group-based periodic meeting acquired information)  , 
using either of first or second modes (7, 8) each performing: 
selecting (23) of a category of patients (‘047; Para 0194: The existence of the disclosed systems enables aggregation across populations or selected subpopulations of individuals diagnosed with a disease by disease, geographic area, ethnicity, age, gender, occupation, treatment(s), or other categories and comparison of objective or subjective measure data associated with one individual with disease with aggregated data of similar types for the selected population or subpopulations), 
treating using a treatment (21, 22, 23, 24) of said stored medical data related to said selected category of patients (‘047; Abstract),
generating a result in said first mode (7) (‘047; Para 0024:  allow the potential to improve the health of a disease cohort by quantifying results of health care intervention); 
said patients category is a first population of patients at a given time (‘047; Para 0194: systems enables aggregation across populations or selected subpopulations of individuals diagnosed with a disease by disease, geographic area, ethnicity, age, gender, occupation, treatment(s), or other categories and comparison of objective or subjective measure data associated with one individual with disease with aggregated data of similar types for the selected population or subpopulations), 
said generated result is one or more global rules governing said first population suffering said given disease (‘047; Para 0193: the Client Interface Device plays a central role that allows a individual with disease or a representative of a individual with disease to securely interact with one or more Servers or other computer systems to access, acquire, and distribute or disseminate information related to the individual with disease, the individual with disease's disease, and treatments the individual with disease has undergone or will undergo. US law and IIIPAA regulations provide for both the regulation and protection of medical records and individual privacy and the control of information about a individual with disease or related to a individual with disease by the individual with disease.) 

Han teaches 
storing, in a big data database (1), said gathered medical data, anonymized and in a single standardized format (‘760; Paras 0103, 0108: by disclosure ,Han describes the clinical information DB system 130 includes a clinical information database (not shown), which includes a patient lifelog database 131 for storing and managing lifelog information collected from outpatients or inpatients, the hospital clinical information database 132 for storing and managing hospital clinical information collected from the clinical information system 150, and a medical information learning big data database 133 for storing and managing medical information learning big data obtained by converting the lifelog information and the hospital clinical information into a common format so that the lifelog information and the hospital clinical information may be easily learned by the machine learning engine 140.;Para 0152: the learning data (vector or matrix form) to be transmitted includes numerical values for each health feature excepting illness information, and personal information of patients is deleted from the learning data so as to be replaced with other identifiers (e.g., ID))) 

said treatment uses big data processing functions (21, 22),(‘760; Para 0068:  a machine learning engine 140 which performs machine learning on the basis of big data for medical information learning stored in a clinical information database 130 to generate a clinical prediction model for each illness, and an ensemble prediction system 120 which outputs a clinical prediction result of the patient on the basis of the generated clinical prediction model. ) 
in said second mode (8), 
said treatment is mainly reduced to a simple raw data extraction (23) from said big data database (1) and to a direct visualization (24) of said extracted raw data (‘760; Para 0034: the machine learning engine may abstract features of medical information from big data including an electronic medical record (EMR), a personal health record (PHR), a medical image, lifelog information, or a combination thereof, and may extract a prediction model by learning the big data to early predict a dangerous situation of a disease, thereby improving reliability of a clinical prediction result ), 
said generated result is improvement of personal medical care for a specific patient suffering said given disease(‘760; Para 0034: the machine learning engine may abstract features of medical information from big data including an electronic medical record (EMR), a personal health record (PHR), a medical image, lifelog information, or a combination thereof, and may extract a prediction model by learning the big data to early predict a dangerous situation of a disease, thereby improving reliability of a clinical prediction result; Paras 0074-0075:the clinical decision supporting ensemble system 100 receives, from another medical institution, a request for a clinical prediction result, the clinical decision supporting ensemble system 100 performs the clinical prediction of the patient by inputting the clinical information of the patient to the clinical prediction model generated by the machine learning engine 140, and outputs a result of the clinical prediction.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Sillay with the technique of Clinical prediction results for a patient obtained through machine learning s taught by Han and the motivation is to provide clinical prediction results based on machine learning of medical information learning big data of each of one or more external medical institutions.  

Allen teaches 
said patients category is a second group of patients evolving over time, where said first group of patients is at least 100 times larger than said second group of patients (‘097; Para 0051: by disclosure, Allen describes well defined” group refers to a group of individuals (persons), that is a subset of a larger general group of individuals (persons), which have at least one common attribute that defines a relational context, i.e. a relationship between the individuals within the “well defined” group, and which distinguishes the individuals in the “well defined” group from individuals in the larger general group that are not part of the “well defined” group. In some illustrative embodiments, the “well defined” group common attribute uniquely identifies the individuals that are members of the group from individuals of the general group as a unique subset)
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Sillay/Han with the technique of relational context sensitive anonymization of data as taught by Allen and the motivation is to provide anonymous sharing on a sub population of patients.  

Claims 2, 3 and 24 are rejected as the same reason with claim 1.

With respect to claim 5, the combined art teaches the method of using medical data related to patients suffering a given disease, according to claim 1, wherein: between said gathering (6) and said storing (1), the method includes transforming (3) said gathered medical data into a common and homogeneous model in which medical data from different sources are first transformed and later on stored under said single standardized format (‘047; Para 0202: all communicating to form a community registry 1500 for sharing data on a permissive basis whereby the common EHR may generate specific cohort databases for specific purposes responsive to the querying entity).  

With respect to claim 6, the combined art teaches the method of using medical data related to patients suffering a given disease, according to claim 1, wherein said one or more global rules governing categories of patients suffering said given disease deal with determining one or more causes of said given disease, said categories corresponding to sub-groups among patients suffering said given disease (‘760; Para.024)   

With respect to claim 7, the combined art teaches the method of using medical data related to patients suffering a given disease, according to claim 1, wherein: said direct visualization (24) of said extracted raw data improves a diagnosis dedicated to specific patient suffering said given disease performed by a medical expert thereby improving personal medical care for said specific patient suffering said given disease (‘047; Para 0058).   

With respect to claim 8, the combined art teaches the method of using medical data related to patients suffering a given disease, according to claim 1, wherein performing big data processing functions (21, 22) include performing big data mining services (21), preferably based on an artificial intelligence core, and/or performing genomics data analytics (22), preferably based on a machine learning code (‘760; Para 0029).   

With respect to claim 9, the combined art teaches the method of using medical data related to patients suffering a given disease, according to claim 1, wherein: 
access to said first mode (7) will be restricted to a first category of users which are researchers (41), (‘047; Para 0175)
access to said second mode (8) will be restricted to a second category of users which are clinicians (42), (‘047; Para 0017)
a same person may belong to both said first and second categories.  

With respect to claim 10, the combined art teaches the method of using medical data related to patients suffering a given disease, according to claim 1, wherein: said different data formats from said different hospital databases (65 to 68) are specific and/or proprietary Electronic Health Record formats (‘047; Paras 0018, 0039, 0151).    

With respect to claim 11. (Currently Amended) Method of using medical data related to patients suffering a given disease, according to claim 1 wherein 
there is a third category of users who are patients (43) and who can access neither first mode (7) nor second mode (8) but who can access a third mode (10) by: 
consulting publications (26) made by users of said first mode (7), 
and/or providing feedback (26) to the big data database (1) based on their own experience (‘047; Para 0025. secure data collection portals that are accessible to and controlled by the individual diagnosed with disease) 

With respect to claim 12, the combined art teaches the method of using medical data related to patients suffering a given disease, according to claim 1, wherein: there is an administrator (44) who gives users access to said first mode (7) and/or to said second mode (8) and/or to said third mode (10), depending on their respective status of researcher (41) and/or clinician (42) and/or patient (43). (047; Para 0025).  

With respect to claim 13, the combined art teaches the method of using medical data related to patients suffering a given disease, according to claim 1, wherein: said gathered medical data not only integrate medical data as such but also metadata related to said medical data (‘047; Para 0248)  

With respect to claim 14, the combined art teaches the method of using medical data related to patients suffering a given disease, according to claim 1, wherein: 
said big data processing functions (21, 22) include big data mining services (21) which include one or more preprocessing functions and/or one or more feature selection functions and/or one or more feature creation functions and/or one or more clustering functions and/or one or more prediction analysis functions and/or one or more association analysis functions and/or one or more prediction model creating functions and/or one or more scoring system creating functions and/or one or more multi parametric analysis functions and/or one or more machine learning functions. and/or wherein: (‘760; Paras 0026-0030, 0032) 
said big data processing functions (21, 22) include genomics data analytics (22) which include one or more disease genomics roots identifying functions and/or one or more genomics data association pattern(s) analyzing functions and/or one or more genomics data association pattern(s) visualizing functions and/or one or more haplotype analysis functions and/or one or more association test(s) functions and/or one or more clustering functions and/or one or more prediction analysis functions and/or one or more association analysis functions, (‘760; Abstract) and/or wherein: 
said big data processing functions (21, 22) include data and results visualization functions which include one or more filtering functions and/or one or more clustering functions and/or one or more classifying functions and/or one or more custom cohort(s) iteratively building functions.  

With respect to claim 17, the combined art teaches the method of using medical data related to patients suffering a given disease, according to claim 1, wherein 
said using phase (7, 8) includes one or more steps of communication between users allowing for real time suggestion sending (26) and/or real time question sending (26),- and/or wherein 
said using phase (7, 8) includes one or more steps of regular reporting (26) about medical data use towards said different hospital databases (65 to 68). (’047; Para 0006: reporting of aggregate health related data from disparate sources)

With respect to claim 19, the combined art teaches the method of using medical data related to patients suffering a given disease, according to claim 1, wherein said using phase (7, 8) includes one or more social media analytics functions (25) displaying, into social media, public posts made by users of said big data database (1).  (‘047; Para 0013)

With respect to claim 20, the combined art teaches the method of using medical data related to patients suffering a given disease, according to claim 1 wherein: said public posts are embedded within a platform integrated in said big data database (1). (‘047; Para 0167)  

With respect to claim 21, the combined art teaches the method of using medical data related to patients suffering a given disease, according to claim 1, wherein: said public posts are made accessible via Facebook post and/or via Twitter post (‘047; Para 0021:. Social networks are known such as Facebook and Linked-In whereby individuals may share information about themselves with others; Para 0233: utilizing analysis of public data such as twitter, Facebook, and similar open and publicly reported events)  

With respect to claim 22, the combined art teaches the method of using medical data related to patients suffering a given disease, according to claim 1, wherein: said using phase (7, 8) includes one or more public health policies impact assessing functions which combine and/or match and/or model said results generated by said big data processing functions (21, 22) together with public health statistics data (‘047; Para 0070).  

With respect to claim 23, the combined art teaches the method of using medical data related to patients suffering a given disease, according to claim 1, wherein: said big data database (1) is integrated in a secure cloud infrastructure.(‘047; Paras 0283-0284, 0297) . 

Response to Arguments.
Applicant’s arguments with respect to claim(s) have been considered but are moot because the argument does not apply to any of the references of Han/Allen being used in the current rejection
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HIEP V NGUYEN/Primary Examiner, Art Unit 3686